DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 09/25/2020 have been entered and considered. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 16, 18-25, and 28 are pending; Claims 1-15, 17, 26-27 and 29-35 are cancelled; Claims 16, 18-21, 23, 25 and 28 are amended; and Claims 16, 18-25, and 28 are under examination.  

Withdrawal of Rejections
The rejection of Claims 16, 18, 20, and 22-24 under 35 U.S.C. 102(a)(1) as being anticipated by Coradin et al. is withdrawn due to the amendment to the claims filed on 09/25/2020. 
The rejection of Claims 16 and 18-24 under 35 U.S.C. 103 over Robinson in view of Coradin et al. and Pandya et al. is withdrawn due to the amendment to the claims. 
The rejection of Claims 16, 18-25, and 28 under 35 U.S.C. 103 over Robinson in view of Coradin et al., Pandya et al., Zuehlke et al., and Moore is withdrawn due to the amendment to the claims. 
The rejection of Claims 16, 18-25, and 28-30 under 35 U.S.C. 103 over Robinson in view of Coradin et al., Pandya et al., Zuehlke et al., Moore, and McGrady et al. is withdrawn due to the amendment to the claims. 
The provisional rejection of Claims 16 and 18-30 on the ground of nonstatutory obviousness-type double patenting over the claims of copending Application No. 15/750979 in view of Markussen and Cho is withdrawn due to the amendment to the copending claims filed on 10/30/2020 and to the instant claims filed on 9/25/2020.

Claim Objections
The objection to Claims 16, 18-25, and 28-30 in the previous office action is withdrawn, due to the amendment to or cancellation of the claims.
Claims 16 and 28 are objected to due to the recitation of “one being … and the other a compound which is cleaved by said enzyme”. The phrase should be corrected to “one being … and another being a compound which is cleaved by said enzyme”. Appropriate correction is required.
Claim 25 is objected to due to the recitations of “a)” and “b)” at lines 5 and 7 of the claim (page 3). These typos should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 28 are indefinite due to the recitation of “transform at least one biopesticide and repellent precursor into at least a biopesticide and a repellent product”.  The recited term “at least a biopesticide and a repellent product” indicates that one precursor can be transformed into at least two different pesticide products: at least a biopesticide as well as a repellent product. However, the claims later define that “said precursor being composed of two chemical moieties, one being the biopesticide and repellent product and the [an]other [being] a compound which is cleaved by said enzyme”, which indicates that after being cleaved by the enzyme only one pesticide product, i.e. the biopesticide and repellent product, can be produced from a single precursor. This further definition conflicts with the previous limitation that requires the precursor to be transformed into at least two pesticide products (at least a biopesticide, and a repellent product). It is unclear to one of ordinary skill in the art how two different pesticide products can be produced from a single precursor that allows only one pesticide product to be produced by the enzymatic cleavage.  For the purpose of the examination, the limitation “transform … into at least a biopesticide and a repellent product” will be interpreted as that one precursor is transformed into one pesticide 
The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 103
Claims 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (WO 2014/205550, 2014, filing date: 06/26/2013, of record) in view of Coradin et al. (C. R. Chimie, 2003, 6:147-152, cited in IDS), Pandya et al. (Microporous and Mesoporous Materials, 2005, 77:67-77, of record), Markussen (US 2001/0044403, 2001, of record) and Cho (KR 2014/010803, 2014, Derwent abstract of record),as evidenced by Wikipedia Glycoside hydrolase (of record) and Wikipedia Beta-galactosidase (of record).
Robinson teaches a two-part pesticide formulation (i.e. a preparation) as a pesticide for controlling pests, and methods of making and using the preparation (abstract), wherein the formulation comprises a first part comprising a precursor/glucosinolate concentrate, and a second part comprising an active enzyme myrosinase (reading on “glycosidase” and “thioglucosidase”), which transforms the precursor into pesticidally active glucosinolate breakdown products (i.e. pesticides, nematicides, insecticides) (abstract, paragraphs 0004-5 and 10-11); wherein the two parts are stored and transported in inactive form, and separated until application thereof in the presence of water (abstract, paragraph 0012); wherein the two parts may be admixed to form a mixture, and the mixture may be kept, stored and or transported (paragraph 0051); wherein the second part comprises an active myrosinase in an amount sufficient to release an effective amount of glucosinolate breakdown products 
Robinson does not teach the enzyme myrosinase is immobilized within a nanoporous material, and Robinson does not teach the nanoporous material is embedded within a hydrophilic gel.  However, Robinson teaches using gels as carriers for holding/embedding the enzyme. 
Coradin et al. teach a preparation comprising alginate/silica biocomposites (abstract), which is prepared by impregnation of mesoporous silica particles with an alginate gel solution containing active -galactosidase enzyme, followed by adding CaCl2 for alginate gelation, thereby embedding the mesoporous silica particles within -galactosidase enzyme is trapped within the porous structure of the mesoporous silica particles (i.e. the enzyme is immobilized within the mesoporous silica particles embedded within the alginate gel) (abstract; page 148: left column/last paragraph, and right column/paragraph 2/lines 1-7). Coradin et al. also teach that the preparation is adapted to receive cofactors such as p-NPG and buffer (page 148/right column/last paragraph and Fig. 4). Coradin et al. further teach that the alginate/silica biocomposites exhibit a better stability upon aging, and limits the leaching of the enzyme; and that association of an alginate gel to silica mesoporous particles (in the biocomposites) allows for the benefit from both the biocompatibility of the organic component and the stability of the mineral phase (abstract, and page 151/conclusions). Regarding the limitation “glycosidases” in Claim 16, the active -galactosidase enzyme of Coradin et al. is a glycoside hydrolase enzyme, a synonym of a glycosidase, as evidenced by Wikipedia printout “Beta-galactosidase” and Wikipedia printout “Glycoside hydrolase”. Regarding the limitation “one hydrophilic gel” in Claim 16 and the further limitation “alginate” in Claim 18, the alginate gel of Coradin et al. is made of alginate, and is inherently hydrophilic. 
Pandya et al. teach immobilizing α-amylase (reading on the claimed term “glycosidase”) within ordered mesoporous silicas (abstract), and also immobilizing the enzyme by covalently binding its molecules to the mesoporous silicas with crosslinking agent glutaradehyde, to overcome the problem of leaching of adsorbed enzymes (page 68/left column, Scheme 1). In addition, Pandya et al. teach that the ordered mesoporous silicas, MCM-41, SBA-15 and MCF, have large surface area, uniform sized pores and thermal stability, and they likely have advantages over conventional silica in 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the preparation of Robinson by immobilizing the enzyme myrosinase within mesoporous silica and embedding the mesoporous silica in a hydrophilic alginate gel for reducing the leaching of the enzyme and improving enzymatic stability, because Robinson teaches using gels as a carrier for embedding the enzyme, and it had been well known in the art to immobilize glycosidase enzymes in mesoporous silica and embed the mesoporous silica in a hydrophilic alginate gel for enhancing the stability of glycosidase enzymes and preventing leashing of the enzymes, as supported by Coradin et al. and Pandya et al. Furthermore, Coradin et al. teach that the combination of an alginate gel with mesoporous silica provides the benefits of both the biocompatibility of the alginate gel and the stability of the mesoporous silica.
Regarding the limitation “said preparation is further coated with a hydrophobic layer …” in Claim 16, Robinson does not specifically teach coating a protective layer or a hydrophobic layer.  However, it would have been obvious to further coat a protective layer over the preparation suggested by Robinson and other cited prior art for enhancing the stability of the glycosidase enzyme in the preparation, wherein the protective layer is a hydrophobic layer, because it had been well known in the art that a 
It is noted that the limitation “protective layer configured to be permeable to the biopesticide and repellent product” at last 2 lines of Claim 16 is directed to the function of the protective layer.  The protective layer suggested by the cited prior art has the 
Regarding Claim 21, it would have been obvious to covalently cross-link the enzyme in the preparation of Robinson to the mesoporous silica by using glutaraldehyde for immobilizing the enzyme, as taught by Pandya et al., because it had been well known in the art to immobilize enzymes to mesoporous material through crosslinking, and enzymes cross-linked with the silica have shown enhanced stability, as supported by Pandya et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16 and 18-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (WO 2014/205550, 2014, filing date: 06/26/2013, of record) in view of Coradin et al. (C. R. Chimie, 2003, 6:147-152, cited in IDS), Pandya et al. (Microporous and Mesoporous Materials, 2005, 77:67-77, of record), Markussen (US 2001/0044403, 2001, of record) and Cho (KR 2014/010803, 2014, Derwent abstract of record), as applied to Claims 16 and 18-24, further in view of Zuehlke et al. (US 2012/0079625, 2012, cited in IDS) and Moore (US 2003/0140553, 2003, of record). This rejection is maintained.
The teachings of Robinson, Coradin et al., Pandya et al., Markussen, and Cho are described above.

It would have been obvious to coat the pesticide preparation suggested by Robinson and other cited prior art on a fiber of a fibrous net/network for preparing a coated fiber/fibrous network or a pest protective apparatus comprising the coated fibrous network for controlling plant pests/pathogens, because it had been well known in the art to apply pesticides and insecticides in the form of a fibrous network for controlling plant pests and pathogens, wherein the fibrous network is coated/impregnated with pesticides and insecticides. In support, Zuehlke et al. teach a sheet-like structure coated/impregnated with an insecticide for protecting plants from harmful insects, wherein the sheet-like structure is a net of fibers (reading on “fibrous network”); and wherein the net of fibers is used for covering surface of the plants for controlling insects (abstract, paragraphs 0018 and 37-39). Further in support, Moore teaches artificial seedbeds comprising fibrous layers (networks) made of cellulose-based fibers or wood pulp fibers, comprising seeds, hydrogels, herbicides, fungicides, insecticides, fertilizer (paragraphs 0026-28); wherein when being watered, the cellulose fibers and binder would degrade and disperse and the seedbed will form the shape of terrain  (paragraph 0037).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16, 18-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (WO 2014/205550, 2014, filing date: 06/26/2013) in view of Coradin et al. (C. R. Chimie, 2003, 6:147-152, cited in IDS), Pandya et al. (Microporous and Mesoporous Materials, 2005, 77:67-77, of record), Markussen (US 2001/0044403, 2001, of record), Cho (KR 2014/010803, 2014, Derwent abstract of record), Moore (US 2003/0140553, 2003, of record), and Zuehlke et al. (US 2012/0079625, 2012, cited in IDS), as applied to Claims 16 and 18-25, further in view of McGrady et al. (US Patent No. 8726565, 2014, of record).
The teachings of Robinson, Coradin et al., Pandya et al., Zuehlke et al., Markussen, Cho, and Moore are described above. 
Regarding Claim 28, Robinson does not teach a pest protective apparatus comprising a water distribution system that comprises a cartridge with an inlet and an outlet, in fluid connection with the fibrous network.
It would have been obvious to include a water-distribution device comprising a cartridge having an inlet and an outlet, in fluid connection with the fibrous network in the pest protective apparatus suggested by Robinson and other cited prior art for providing water to the fibrous network comprising the two part mixture, thus releasing pesticides for controlling plant pathogens, because Robinson specifically teaches providing water to trigger the enzymatic reaction for transforming the precursor to pesticides, and a water-distribution device having the claimed structure had been well known in the art. In support, McGrady et al. teach an agricultural irrigation assembly for distributing water, comprising an irrigation conduit, wherein the irrigation conduit comprises a drip tape 14 with a plurality of perforations 19 (Claim 1, column 3/paragraph 4); wherein the drip tape 
Regarding the limitation “said cartridge is comprising said at least one precursor …” recited in Claim 28, Robinson teaches that the first part/precursor in the two-part preparation is physically separated from the second part/glycosidase, such that the preparation is in an inactive form, and that the two parts are brought together in the presence of water for producing the glucosinolate breakdown products (i.e. pesticide or biopesticide), as indicated above. Thus, it would have been obvious to physically separate the precursor from the glycosidase in the method suggested by Robinson and other cited prior art for maintaining the preparation to be inactive, wherein the precursor is comprised in the cartridge, and upon application to pests the precursor is brought to the glycosidase by water, thus trigging the enzymatic reaction between the precursor and the glycosidase, thereby generating the glucosinolate breakdown products.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 16, 18-25, and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 27, 30-33, and 35-42 of copending Application No. 15/750979.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘979 application are directed in part to a pest protective apparatus for controlling plant pathogens, comprising at least one of at least one fibrous network and at least one fibrous cover, comprising a system, wherein said system is composed of fibres which are coated with a preparation comprising at least one immobilized active enzyme, said enzyme being selected from the group of glycosidase, said enzyme is capable to transform at least one precursor into at least one of a biopesticide and a repellent product, said at least one precursor being composed of two chemical moieties, one being the at least one of a biopesticide and a repellent product and another being a compound of O-glycosyl and S-glycosyl types; said apparatus further comprising a water distribution system for distributing water to the at least one of the at least one fibrous network and the at least one fibrous cover, wherein either said precursor is incorporated into the preparation, or wherein said at least one precursor is included in a cartridge incorporated in said water distribution system, said cartridge comprising an inlet and an outlet, the inlet being arranged to allow a flux of water reach said cartridge and the outlet being configured for being in fluid connection with said at least one of the at least one fibrous network and the at least one fibrous cover, wherein the water triggers the enzymatic reaction between the at least one enzyme with the at 

Therefore, the pest protective apparatus as well as the preparation and the fiber of Claims 16, 18-25, and 28 of the instant application are deemed obvious over the pest protective apparatus of Claims 27, 30-33, and 35-42 of the copending Application No. 15/750979.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 16 and 18-24 in the response filed on 09/25/2020 (pages 10-12) have been fully considered but they are not persuasive. 
In response to Applicant’s arguments based on Moore in the 09/25/2020 response (pages 10-11), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, the test for obviousness of the instant 
Applicant’s arguments in the 09/25/2020 response (page 11/para. 7 – page 12/para. 2) are based on the secondary reference Cho. Applicant argues that Examiner’s position is related to that the protective layer of Cho protects the enzyme, But, improving the stability of the enzyme by avoiding its interaction with water is not the purpose of the hydrophobic protective layer in the instant claim 16. Applicant continue to argue that the purpose of the invention as a whole is to allow at least one biopesticide or repellent which is an organic compound to be permeable and to be released. Examiner notes that the claimed term “hydrophobic protective layer” itself indicates that this layer is used as a protective layer, although Applicant argues that the layer is not for protective purpose. Examiner also points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As such, Applicant’s argument that the hydrophobic protective layer in the instant claim 16 has a purpose different from the purpose suggested by the prior art cannot be the basis for patentability. It is further noted that to be permeable to at least one biopesticide or repellent (which is an organic compound) is directed to a possible function of the hydrophobic protective layer in the claims. The silicone oil protective layer taught by the cited prior art is a hydrophobic protective layer that meets all the structural requirements recited in the instant claims. It is presumed that substances having substantially the  Applicant failed to provide any factual evidence to demonstrate that a hydrophobic protective layer formed by silicone oil is not permeable to a biopesticide or repellent which is an organic compound. Moreover, the instant specification discloses that the material used for making the hydrophobic protective layer can be any hydrophobic material, see paragraph 0086 which discloses a few examples of the material, then indicates “any other” material can be used. Therefore, Applicant’s arguments based on the prior art Cho are not persuasive.
Applicant also argues in the 09/25/2020 response (page 12/para. 3) that the protective agent incorporated into the coating of Markussen is in minor amounts, thus being remote from the invention in the instant claims. Examiner notes that these arguments are based on the features not recited in the claims, because the instant claims do not recite any limitation to define the amounts of protective agents in the protective layer.
Overall, Applicant’s arguments are found not percussive, and are not sufficient to overcome the 103 rejection over Robinson in view of Coradin et al., Pandya Moore, and Zuehlke Cho, and Markussen.  Thus, the rejection is maintained.
 
Applicant's arguments about the 103 rejections of Claims 16, 18-25, and 28 in pages 12-15 of the response filed on 09/25/2020 are based on the same arguments presented in pages 10-12.  As indicated above, Applicant’s arguments in pages 10-12 

Applicant’s arguments about the claim interpretation in the response filed on 09/25/2020 (pages 8-9) have been considered, but they are moot because no limitation in the instant claims is interpreted under 35 U.S.C. 112(f).

Applicant’s comments about the provisional double patenting rejection of Claims 16, 18-25, and 28 in the 09/25/2020 response (pages 15-16) are acknowledged. Accordingly, the provisional double patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653


/Qing Xu/

Patent Examiner
Art Unit 1653



	/ALLISON M FOX/           Primary Examiner, Art Unit 1633